ORDER
Per curiam.
We have before us a post-conviction application for a writ of habeas corpus filed pursuant to the provisions of Texas Code of Criminal Procedure Article 11.071 § 5 and a motion to stay applicant’s execution.
In March 2005, a jury convicted applicant of the offense of capital murder for murdering a person in the course of committing or attempting to commit burglary. Tex. Penal Code § 19.03(a)(2). The offense was committed in February 2004. The jury answered the special issues submitted pursuant to Texas Code of Criminal Procedure Article 37.071, and the trial court, accordingly, set punishment at death. This Pourt affirmed applicant’s conviction and sentence on direct appeal. Preyor v. State, No. AP-75,119, 2008 WL 217974 (Tex. Crim. App. Jan. 23, 2008)(not designated for publication). On November 29, 2007, applicant filed in the trial court his initial post-conviction application for a writ of habeas corpus in which he raised eleven claims. His first subsequent writ application was filed in the trial court December 1, 2008. This Court denied applicant relief on the claims raised in his initial writ application and dismissed his.first subsequent application. Ex parte Preyor, Nos. WR-72,660-01 and WR-72,660-02, 2009 WL 3474097 (Tex. Crim. App. Oct. 28, 2009)(not designated for publication). On December 21, 2009, applicant filed in the convicting court his second subsequent application. This Court also dismissed that application. Ex parte Preyor, No. WR-72,-660-03, 2011 WL 5438390 (Tex. Crim. App. Nov. 9, 2011)(not designated for publication).
On July 18, 2017, applicant filed in the trial court his third subsequent application. In this application, applicant asserts that his trial counsel provided inéffective assistance of counsel because' they failed to provide the robust mitigation investigation required by Wiggins v. Smith, 539 U.S. 510, 123 S.Ct. 2527, 156 L.Ed.2d 471 (2003).
After reviewing applicant’s writ application, we find that he has failed to satisfy the requirements of Article 11.071 § 5. Accordingly, we dismiss his writ application without reviewing the merits of his claims, and we deny his motion to' stay his execution.
IT IS SO ORDERED THIS THE 24th DAY OF JULY, 2017.
Newell, J., filed a concurring opinion in which Hervey and Richardson, JJ., joined.
Alcala, J., filed a dissenting opinion.
Yeary, J., not participating.